Citation Nr: 1122468	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  05-32 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an disability evaluation for chronic low back pain secondary to lumbar strain (low back disability) greater than 10 percent prior to November 3, 2005, greater than 40 percent from November 3, 2005 to June 1, 2008, greater than 10 percent from June 1, 2008 to January 22, 2009, and greater than 20 percent from January 22, 2009, forward.

2.  Whether the disability evaluation for the Veteran's low back disability was properly reduced from 40 percent to 10 percent effective June 1, 2008.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.  In that decision, the RO granted service connection for chronic low back pain secondary to lumbar strain and assigned initial disability ratings and effective dates of awards.  The Veteran appealed the initial rating assigned.

In this complex case, as a result of subsequent RO rating decisions, the RO has awarded "staged" ratings throughout the appeal period.  The Veteran has argued his entitlement to higher ratings, and also disputed the "reduction" of his disability rating during the appeal period.  

The case was before the Board in December 2009.  At that time, the Board rephrased issue #1 to reflect that staged ratings were in effect during the appeal period.  As a result of caselaw then applicable, the Board also addressed an issue phrased as #2 on the title page to address a rating "reduction" during the appeal period.  See generally Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating).  See also 38 C.F.R. §§ 3.105, 3.344 (providing procedural and substantive provisions that must be met prior to a rating reduction).

The Board's December 2009 decision denied the Veteran's claims of 1) entitlement to service connection for cervical spine disability with upper extremity radiculopathy; 2) entitlement to an disability evaluation for chronic low back pain secondary to lumbar strain greater than 10 percent prior to November 3, 2005, greater than 40 percent from November 3, 2005 to June 1, 2008, greater than 10 percent from June 1, 2008 to January 22, 2009, and greater than 20 percent from January 22, 2009, forward; and 3) whether the disability evaluation for the Veteran's low back disability was properly reduced from 40 percent 10 percent, effective June 1, 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

By order dated August 17, 2010, the Court dismissed the claim of entitlement to service connection for a cervical spine disability (neck disability), with upper extremity radiculopathy (effectively affirming the Board's decision).  The remaining claims, as listed on the title page, were remanded to the Board pursuant to the terms of a Joint Motion for Remand (JMR).


FINDINGS OF FACT

1.  Prior to November 3, 2005, the Veteran's low back disability did not result in functional forward flexion of the thoracolumbar spine limited to less than 90 degrees, a combined functional range of motion of the thoracolumbar spine limited to less than 225 degrees, muscle spasm, abnormal gait, abnormal spinal contour, evidence of guarding, any incapacitating episodes, or neurological manifestations such as radiculopathy.

2.  From November 3, 2005 to June 1, 2008, the Veteran's low back disability did not result in ankylosis, any incapacitating episodes, or neurological manifestations such as radiculopathy.

3.  From June 1, 2008 to January 22, 2009, the Veteran's low back disability did not result in functional forward flexion of the thoracolumbar spine limited to less than 70 degrees, a functional combined range of motion of the thoracolumbar spine limited to less than 190 degrees, abnormal gait, abnormal spinal contour, evidence of guarding or muscle spasm, any incapacitating episodes, or neurological manifestations such as radiculopathy.

4.  From January 22, 2009 forward, the Veteran's low back disability did not result in functional forward flexion of the thoracolumbar spine limited to less than 40 degrees, ankylosis, any incapacitating episodes, or neurological manifestations such as radiculopathy.

5.  The Veteran's service-connected low back disability has not rendered him unable to obtain and maintain substantially gainful employment for any time during the appeal period.

6.  The reduction of the Veteran's disability rating effective June 1, 2008 was proper.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation for the Veteran's low back disability higher than 10 percent prior to November 3, 2005, higher than 40 percent for period from November 3, 2005 to June 1, 2008, higher than 10 percent for the period from June 1, 2008 to January 22, 2009, or higher than 20 percent from January 22, 2009 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  The reduction of the rating for the Veteran's low back disability was proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, DC 5237 (2010); Singleton v. Shinseki, 23 Vet. App. 376 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2005, the Board received an application from the Veteran requesting disability compensation benefits for a back injury.  Service connection was established for chronic low back pain secondary to lumbar strain in a July 2005 rating decision.  The RO assigned a 10 percent disability evaluation effective the date of claim, January 14, 2005.

In August 2005, the Veteran appealed to the Board the rating assigned in the January 2005 decision by filing a timely Notice of Disagreement (NOD) with the RO.  38 U.S.C.A. § 7105.  He stated that he disagreed with the 10 percent evaluation which he believed did not reflect the level of pain resulting from his low back disability.  He also stated that he was unable to work because of this disability and believed that a 100 percent rating should be granted based on individual unemployability.

In March 2006, the RO received a statement from "J.G." who identified herself as someone who had employed the Veteran in a roofing occupation.  J.G. stated that she knew the Veteran to have a bad back and that most of the time he worked in a lot of pain.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court addressed requests for total disability ratings based on individual unemployability (TDIU), holding as follows:

a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for an increased rating.

The Court also held that where a claimant submits evidence of unemployability in conjunction with an appeal of the initial rating assigned for a disability, and asserts that he is unemployable because of that disability, the determination as to whether a total disability rating based on individual unemployability is part and parcel of the determination of the initial rating for that disability.  Id. at 454-55 (applying 38 C.F.R. § 3.156(b), the regulation regarding new and material evidence received during the pendency of an appeal).

During a VA examination conducted in June 2005, prior to the initial adjudication of the Veteran's claim for service connection for a low back disability, the Veteran reported that he had been unemployed for 6 months and had left his prior employment due to his back disability.  This reasonably raised the issue of a TDIU.  Alternatively, after the initial adjudication the statement from J.G. is new and material evidence, again, making as part of the initial claim the question of whether a TDIU is warranted due to his low back disability.

In a December 2005 rating decision, the RO decided that a TDIU was not warranted and in a May 2006 Statement of the Case (SOC) provided the Veteran with applicable regulations upon which it based its decision.  The RO has considered all evidence going to the initial rating for the Veteran's low back disability.  Hence, the initial rating, including whether a TDIU is warranted, and all subsequent ratings for this disability are properly before the Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has increased and reduced the Veteran's back evaluation during the appeal period.  In March 2008, the RO issued a rating decision reducing the Veteran's 40 percent disability rating for his low back disability to 10 percent.  The Veteran contested that reduction in a statement dated July 14, 2008.  In an August 2008 Supplemental SOC (SSOC), the RO indicated that it had taken that July 14, 2008 statement into account in determining that the Veteran's low back disability was properly evaluated as 10 percent disabling.  Hence, the Board also addresses the Veteran's argument that his disability rating was improperly reduced.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's low back disability has been evaluated under 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.  Unless intervertebral disc syndrome (IVDS) is evaluated based on incapacitating episodes, disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine under 38 C.F.R. § 4.71a, DCs 5235 to 5243.  These criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine, a 50 percent rating is assigned for favorable ankylosis of the entire thoracolumbar spine, and a 40 percent rating is assigned for either favorable ankylosis of the entire thoracolumbar spine or for forward flexion of the thoracolumbar spine limited to 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 10 percent rating is assigned for disability of the thoracolumbar spine resulting in forward flexion greater than 60 degrees but not greater than 85 degrees; or a combined range of motion greater than 120 degrees but not greater than 235 degrees; or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Id.

Note (1) directs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2) defines normal forward flexion of the thoracolumbar spine as from zero to 90 degrees, normal extension as from zero to 30 degrees, left and right lateral flexion as from zero to 30 degrees, and left and right lateral rotation as from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation; 240 degrees for the thoracolumbar spine.  Id., see also Plate V.

Note (5) defines "unfavorable ankylosis" as a condition in which the spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Additionally, IVDS is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Id.

A 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.

Note (1) states that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The assignment of a particular DC is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

A total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

Where the percentage criteria under section 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Individual unemployability must be determined without regard to any nonservice connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice connected conditions and advancing age, which would justify a TDIU.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Board must consider the effects of the Veteran's service connected disabilities in the context of his/her employment and educational background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).

Historically, the Veteran's service treatment records (STRs) reflect a history of low back pain with muscle spasm following a lifting injury in 1979.  He had a military occupational specialty as an infantryman.  He filed his application for service connection in January 2005.  

Notably, he denied any postservice treatment due to a lack of financial resources.  He further reported that his back disability was interfering with his ability to work.

In February 2005, the Veteran submitted conflicting statements regarding his past treatment for low back disability.  In a VA Form 21-4138, the Veteran denied having past private or VA treatment.  However, he also submitted a VA Form 21-4142 reporting treatment at East Texas Medical Center for a "back condition" from 1999 to 2004.

The RO requested the records from East Texas Medical Center (ETMC) which provided 9 pages of documentation of the Veteran's May 2003 visit to the emergency room with complaints of shoulder pain.  This evidence is not probative of the severity of the Veteran's low back disability.

However, the Board observes that the records from ETMC include an advisement regarding the potential side effects of narcotic pain medication, such as Tylenol #3, Percocet, Darvocet, Anexsia, Vicodin, Empirin #3, Percodan, Synalgos-DC.  It was indicated that such medications acted on the central nervous system to reduce pain, but also impaired alertness and physical abilities.  It was advised that, while taking these types of medications, a patient should not drink alcohol, drive a car, or operate dangerous equipment.

A March 2005 VA clinical record included the Veteran's report of chronic low back pain.  He further reported drinking 25 beers per week and being unemployed.  Physical examination was significant only for tenderness of the lumbosacral (LS) spine and paraspinal areas.  Neurologic examination was normal.  The clinician diagnosed chronic low grade back pain suggestive of muscle strain, and prescribed Naproxen and cyclobenzaprine.  

The Veteran was also counseled on excessive alcohol (ETOH) consumption and cutting down on the numbers of beers consumed per week.

Overall, the March 2005 VA clinical record does not provide evidence that a rating higher than 10 percent was warranted based on the schedular criteria specific to disabilities of the spine.  In this respect, this record does not contain any lay or medical description regarding limitation of motion, muscle spasm and/or guarding severe enough to result in abnormal spinal contour, or ankylosis.  That the Veteran was unemployed is not evidence that he was unable to secure and follow a substantially gainful occupation.

In a statement received in August 2005, the Veteran argued that his 10 percent rating did not reflect his level of back pain.  He reported a failed attempt to work which was discontinued due to unbearable back pain.

In June 2005, the Veteran underwent VA Compensation and Pension (C&P) examination of his spine.  At that time, the Veteran described pain in the low back, in the midline and over the paraspinous muscles from L3 to S1.  There was no radiation of pain.  He had been prescribed Naprosyn and Cyclobenzaprine which did not alleviate his pain.  He reported prior work experience for a pipe company and tree cutting.  His most recent job involved cleaning apartments, which he voluntarily quit due to low back pain.  The Veteran described occasional flare-ups of back pain, staying on bed rest about one day per week.  He denied bowel or bladder control dysfunction.  He drank about 25 beers per week.

The Veteran further reported helping his mother with some household activities, such as dish washing, mopping and sweeping.  He did not, however, perform yard work.  He handled activities of daily living without problems from his back.  The Veteran could stand comfortable for one hour and walk at least one mile.  He routinely walked 12 blocks for exercise.

Physical examination revealed that the Veteran was well-developed, alert, cooperative, and in no acute distress.  His gait was normal, he stood briskly from a chair, walked with a normal stride and pace and did not use ambulatory aids.  The Veteran complained of tenderness over the midline of the paraspinous muscles with very light skin touch from L3 to S1.  There was no muscle spasm.  The examiner commented that "The Waddell signs of light skin touch, axial rotation, and cervical compression were positive."

Active and passive range of motion of the lumbar spine was flexion to 90 degrees, extension to 25 degrees, lateral extension 30 degrees to the left and 20 degrees to the right, and lateral rotation of 30 degrees bilaterally.  The Veteran reported slight back pain at the limits of motion.  Repetitive flex-extension was performed and the Veteran did not complain of worsening back pain, weakness, fatigability, or incoordination.

Neurological testing found straight leg raising was negative to 90 degrees bilaterally, Lasegue's sign was negative, sensory examination was intact to sharp and dull in both lower extremities, patellar and Achilles reflexes were 2 plus bilaterally, Babinski was negative, and motor strength was 5 out of 5 in both lower extremities.  The examiner stated that the Veteran had low back pain secondary to lumbar strain with no signs or symptoms as evidenced by positive Waddell signs.

X-ray examination of the lumbosacral spine revealed a transitional S1 vertebra, occasional minor hypertrophic spurring and increased density in the sacroiliac joints compatible with degenerative disease.

Overall, the June 2005 VA C&P examination report provides strong probative evidence against this claim.  In this respect, the Veteran's forward flexion of the thoracolumbar spine was significantly greater than 60 degrees and the combined range of motion was significantly greater than 120 degrees.  There was no muscle spasm or guarding, no abnormal spinal contour and the Veteran had a normal gait.  There was no lay or medical evidence of neurologic abnormality.  Furthermore, the Veteran reported an ability to perform tasks such as dish washing, mopping, sweeping and walking for at least one mile which suggests residual employment capacity.  The examination report appears highly detailed in the evaluation of the Veteran.

Hence, the Veteran's low back disability met none of the criteria for a 20 percent rating and did not approximate the criteria for a 20 percent rating.  Additionally, the normal neurological examination provides evidence against assigning a separate rating for neurological manifestations of his low back disability.  Finally, the finding that the Veteran did not complain of pain, fatigability, incoordination, or weakness on repetitive motion is evidence against assigning a higher rating based on application of 38 C.F.R. §§ 4.40 and 4.45.  The Veteran's report that he had occasional flare ups which he treated with bedrest is not a finding of bedrest prescribed by a physician for treatment of his disability and is not evidence that a rating higher than 10 percent was warranted.

Significant in this report is the examiner's statement that "The Waddell signs of light skin touch, axial rotation, and cervical compression were positive" along with the examiner's finding that the Veteran complained of tenderness over the midline of the paraspinous muscles with "very light touch" (emphasis added) is evidence that the Veteran's reports of pain were not compatible with his physical findings.  This further confirms that a rating higher than the 10 percent already assigned would not be appropriate.

A July 2005 VA clinical record reflected the Veteran's report that his combined medications of Naproxen and Flexeril were ineffective.  He reported a pain level of 6-7/10 severity.  Examination was significant only for tenderness of the LS spine and paraspinal areas.  The Veteran's medications were changed to Tramadol and Soma.  Drowsiness precautions were provided.

A September 2005 statement from the Veteran read as follows:

On the day of my compensation exam for my low back pain, I was not going through the severe pain that keeps me bedridden and prevents me from working.  I would not have been able to make that appointment if that had been the case.  Therefore, the compensation exam was thorough but the doctor obviously could not follow me around from day to day and evaluate the levels of pain.

Overall, the VA clinical records and statement from the Veteran do not provide any direct evidence in support of a schedular rating greater than 10 percent, as they do not describe forward flexion of the thoracolumbar spine of less than 60 degrees, a combined range of motion of less than 120 degrees, muscle spasm, guarding, abnormal spinal contour, chronic neurologic deficits or incapacitating episodes of IVDS as defined by VA regulation.  The Veteran himself concedes that the examination was thorough.

On November 3, 2005, the Veteran underwent another VA examination of his low back.  He reported that he had non-radiating lumbar spine pain and pain in his left hip.  He could walk less than one-half mile because of low back pain.  He had been taking approximately 7 Soma tablets per day which provided some pain relief.  He did not obtain any pain relief benefits with use of Naprosyn.  At this time, the Veteran reported that he no longer performed any housework.  His back pain flares occurred two to three times per week requiring a self-imposed bedrest for 3 to 4 hours at a time.  He further described increased limitation with repetitive use due to pain, but he did not complain of weakness, fatigability or incoordination.  

Notably, the report of increased limitation on repetitive use due to pain was not a clinical finding from the examination; it was merely a historical account taken by the examiner.

The Veteran also reported that he last worked two months prior to the examination when he worked for one week as a laborer but quit because of his low back pain.  The examiner noted that the Veteran's nonservice-connected problems included a long history of alcohol abuse, as reported in VA clinical records as well as decreased vision with eye lacrimation.  The Veteran was still able to drive.

In this regard, the Board can not ignore the Veteran's history of alcohol abuse.

Physical examination revealed a well-developed individual who was alert, cooperative and in no acute distress.  The examiner described the Veteran as constantly in motion as he sat in the chair during the interview that is "there is constantly motion of the arms and legs."  His gait was normal, the examiner stated that when the Veteran came in from the waiting room he stood briskly from the seated position and walked with a normal stride length without limp or ambulatory aids.  There was tenderness in the midline of the lumbar spine over the paraspinous muscles from L4 to S1 and tenderness of the left sacroiliac joint and left buttocks.  Active and passive range of motion included flexion to 30 degrees, extension to 10 degrees, lateral extension of 10 degrees to each side and lateral rotation of 10 degrees to the left and 20 degrees to the right.  He complained of some low back discomfort at the limits of motion in each direction.

The examiner stated "Waddel signs were all positive."

The examiner also stated that repetitive motion was conducted and the Veteran complained of increased back pain very quickly but there was no loss of range of motion, no weakness, fatigability, or incoordination.  Straight leg raising was positive on the left to 90 degrees and negative on the right.  Motor strength was 5 out of 5 for both lower extremities, sensory examination was intact to sharp and dull and Babinski was negative.

The examiner provided impressions of 1) chronic low back pain due to "mild" sacroiliac joint degeneration and "mild" disc degeneration with MRI essentially normal for age; 2) "[f]unctional overlay to back pain complaints as evidenced by positive Waddell signs," and 3) chronic alcohol abuse.  

The examiner indicated that the Veteran should be able to do light or sedentary work without limitation.

Based on the November 2005 VA examination report, the RO increased the Veteran's disability rating to 40 percent effective November 3, 2005 (the date of VA examination).  

At this juncture, the Board observes that the issue at hand concerns whether a rating greater than 40 percent is warranted since November 3, 2005 and, additionally, whether a 40 percent rating is warranted prior to November 3, 2005.

With respect to the issue of a higher rating still, the November 2005 VA examination report demonstrated the Veteran to have actual thoracolumbar spine motion.  There is no lay or medical evidence of thoracolumbar ankylosis or incapacitating episodes of IVDS at least 6 weeks duration over the prior 12 months as defined by VA regulation (acute signs and symptoms of IVDS that requires bed rest prescribed by a physician and treatment by a physician).  Although the Veteran responded positive to straight leg raising, this response carries little weight given the examiner's comments regarding Waddell signs.  Taken with the normal motor strength and normal sensory examination, the evidence is against assigning a rating under a neurological code.

Thus, the credible medical evidence is against a finding that a rating greater than 40 percent is warranted at this time.  Additionally, the VA examiner specifically found that the Veteran was capable of light or sedentary work, which is evidence against assignment of a total rating based on unemployability.

The Board observes that the RO favorably interpreted the results of the November 2005 VA C&P examination as supporting a 40 percent evaluation based upon the range of motion findings provided.  

However, the Board finds that the VA examiner's statements regarding positive Waddell signs to be telling because it is evidence that the Veteran was exaggerating his symptoms during the examination.  Notably, this was the second occasion where positive Waddell signs were observed.  This is strong evidence against this claim because it tends to show that the level of disability that the Veteran has subjectively put forth, such as reports of pain on motion, is greater than that actually caused by his service-connected back disability.  Simply stated, the Veteran is exaggerating his complaints of pain. 

On this record, the Board will not reverse the RO's finding at this time, but notes that it is not bound to accept the RO's finding that the Veteran was actually entitled to a 40 percent rating effective November 3, 2005.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009).  Simply stated, based on the Board's review of the evidence it is found that the Veteran was never entitled to a 40 percent evaluation for his back disability.  The objective medical evidence is found to be against such a finding and the Veteran's statement regarding pain and functional limitations caused by pain are found to be not reliable. 

With respect to a potential earlier effective date of award prior to November 3, 2005, the Board will address this issue after it conducts a longitudinal review of the entire appeal period.  See generally 38 C.F.R. § 4.2 (a rating specialist has the responsibility to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).

On November 7, 2005, the Veteran called the VA clinic reporting that his back pain was "killing him."  The Veteran was advised to take both his prescribed Soma and Tramadol, and not to drive while taking those medications.  A magnetic resonance imaging (MRI) scan was interpreted as showing degenerative disc disease changes with bulging posterior disc margins at L4-5 and L5-S1 with small annular tears at both levels.  There was no spinal stenosis or foraminal narrowing.

A January 2006 emergency room record from ETMC indicated that the Veteran reported back pain by 6-7 months.  He described a pain level of 9/10 severity.  His medications include Soma and Ultram.  At that time, the Veteran described a burning type pain that was moderate in degree.  He denied any habits such as alcohol or drug use.  The Veteran was noted to have "limited" range of motion which was not expressed in degrees.  Neurologic examination was unremarkable.

A January 2006 VA clinical record reflected the Veteran's report of pain in the left leg and lower leg, which began one month previous, that started from his shoulder.  He had a recent emergency room visitation, but had lost his prescription.   The clinician provided an impression that the Veteran suffered from lumbar spine degeneration and disc herniations which caused sciatic leg pain.  The examiner indicated that the Veteran's use of Soma by itself was ineffective, and should be supplemented with 1 to 2 Tramadols three times a day (TID) for pain.  An additional neuropathic medication such as Neurontin was also a consideration.

A January 31, 2006 statement from the Veteran indicated as follows:

1.  I am most definitely unemployable because of my service-connected disability and am submitting a statement from my employer.

2.  You state in your decision that I have a "long history of non-service connected alcohol abuse" and that I have "chronic alcohol abuse."  That is a lie.  The examiner must have confused my exam with someone else's.  Please correct that record and advise me you have done so.

3.  The examination on 11/3/05 could not evaluate my subjective pain.  The medication I am on for pain does not work - - it makes me nauseous and sleepy.  I had to go to the emergency room last week because of the pain.  You may obtain those records from ETMC.  This will also support my pending appeal for an increase.

With regard to point two, the Board does not refute its determination above that the Veteran has a long history of chronic alcohol abuse, used in conjunction with medication that is not to be used with alcohol.  The post-service medical records are found to clearly support this finding.  The examination reports have not be confused. 

A March 2006 statement from the owner of American Consolidated Roofing stated that the Veteran had been an employee for a few years, where he was known to have a bad back and worked most of the time in a lot of pain.

VA clinical records in March 2006 reflected the Veteran's complaints that his medications of Soma and Tramadol were no longer effective.  He also reported occasional inability to use his left arm due to numbness and tingling.  Physical examination was significant for tenderness of the LS spine and paraspinal areas.  Neurologic examination was intact.  The Veteran was diagnosed with probable cervical radiculopathy, and the Veteran was started on Tylenol #3.  The Veteran was also diagnosed with chronic low back pain with radiculopathy.  His Soma prescription was continued and his Gabapenten prescription was increased.  The Veteran was warned that his medications might cause drowsiness.  The Veteran was later prescribed methocarbamol (Robaxin) in place of Soma for muscle relaxation.  On March 30, 2006, the Veteran complained that his Tylenol #3 prescription was ineffective for pain relief.

A May 2006 reflected the Veteran's report of back pain as a result of a twisting injury.  As a result of prutic rash symptoms, his prescription of Tylenol #3 was changed to Vicodin.  In October 2006, the Veteran phoned the VA clinic reporting severe back pain.  A physical examination in December 2006 was significant only for tenderness of the LS spine and paraspinal areas.  At that time, the Veteran was given a Toradol injection into the left buttock.

A March 2007 VA clinical record noted that the Veteran was incarcerated.  A July 2007 Pain Medicine Consultation noted the Veteran's report of a poking sensation in the lower back with no radiculopathy in the lower extremities.  The Veteran reported that his pain, which included cervical spine pain, was 10/10 in severity and precluded his ability to do any activities.  His current medications included Hydrocodone, Amitriptyline and Soma.  The Veteran denied prior use of medications such as Flexeril, Methocarbomal and Tramadol.  Physical examination showed flexion to approximately 75 degrees limited by pain and extension to 5 degrees with complaint of pain.  Axial loading reproduced tenderness.  There was midline as well as bilateral paraspinal L4-5 and S1 tenderness.  The Veteran had a component of bilateral sacroiliac joint tenderness as well.  Neurologic examination indicated that motor function was normal station and gait.  Heel and toe raises were intact.  Reflexes were 2+ bilaterally, and sensation was intact throughout the lower extremities.  The examiner offered an impression of low back pain.  The Veteran was referred to physical therapy for a TENS unit and home exercise program.  He was prescribed Biofreeze, and scheduled for bilateral L3 to S1 medial branch nerve blocks.  The Veteran subsequently underwent the medial branch nerve blocks as well as radiofrequency ablation therapy.

On VA C&P examination in March 2007 examination, the Veteran reported that he experienced 10 out of 10 mechanical low back pain but denied lower extremity radicular type symptoms.  He claimed to have been housebound 11 out of 12 months because of low back pain.  The Veteran reported that his former occupation was a roofer and he had not worked in over 5 years because of his low back pain.  However, he reported that he had worked as a construction laborer three years prior to the examination.

On examination, the examiner noted that the Veteran walked "briskly" without difficulty or limp.  The thoracolumbar spine revealed no spinous process tenderness, no sacral iliac joint tenderness and no sciatic notch tenderness.  There was tenderness of the left paraspinous musculature.  Results of three repetitions of active range of motion of the thoracolumbar spine were as follows (in degrees): flexion to 70, 80 and 80; extension to 30, 30, and 30; left lateral flexion to 30, 30, and 30; right lateral flexion to 30, 30, and 30; left lateral rotation to 30, 30, and 30; and right lateral rotation to 30, 30, and 30.

The examiner commented that the Veteran complained of pain through the lumbar flexion and extension arc of motion but the examiner reported that there was no weakness, fatigability, or loss of coordination on range of motion assessment, providing more evidence against this claim.

Neurological examination found sensation intact to light touch for all dermatomes of the bilateral lower extremities.  Motor-muscle strength was 5 out of 5 for all muscle groups of the bilateral lower extremities, there was no atrophy or weakness noted.  Reflexes were physiologic and symmetric. Babinski was negative and straight leg raising was negative both sitting and standing.

Overall, the above-mentioned private and VA clinical records, as well as the March 2007 VA examination report, provide evidence against a rating greater than 40 percent for the Veteran's low back disability.  In this respect, the records fail to reflect any lay or medical evidence of ankylosis or incapacitating episodes of IVDS as defined by VA regulation.  

The Board acknowledges an assessment in the clinical setting that the Veteran manifested sciatic leg pain and/or "radiculopathy."  However, this assessment was based solely on the Veteran's reported symptomatology (which, as noted above, are found to be of limited probative value) absent any clinical indications of radiculopathy or confirmation by electrodiagnostic testing.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a probative medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  

In any event, the actual clinical findings in January 2006 (ETMC), March 2006 (VA) and March 2007 (VA) reflected no motor or sensory abnormalities.  In fact, in March 2007, the Veteran specifically denied radiculopathy symptoms thus reflecting lay report that the radiation symptoms are not chronic.  And, as will be addressed more fully below, the subsequent medical findings do not support a finding of a chronic neurologic abnormality of either lower extremity.

Similarly, the Veteran denied lower extremity problems during his March 2007 VA C&P examination with physical examination reflecting no neurologic abnormalities.

Overall, the Board finds that the credible lay and medical evidence establishes that the Veteran did not manifest any chronic neurologic manifestations of IVDS at this time.

Notably, the range of motion measurements in March 2007 show that the Veteran's low back disability was no more than 10 percent disabling under the General Formula and that rating would be justified only by application of 38 C.F.R. § 4.40 and § 4.45 in the sense that at least the minimum compensable rating is warranted for painful motion.  

Although the Veteran reported that he had not worked for several years due to back pain, the Board finds this statement on his part to be insufficient evidence to award a total rating based on unemployability.  The physical findings are evidence against such an award.  Additionally, the findings from the March 2007 examination showed significantly less severity of disability than the November 2005 examination.  As the examiner found in November 2005 that the Veteran was capable of light or sedentary work, the March 2007 report is evidence that he was still capable of, at minimum, light or sedentary work, if not more.

In July 2007, the Veteran underwent VA pain management consultation.  He reported a poking sensation in his low back without radiculopathy of the lower extremities.  His pain limited his ability to perform activities, but was currently asymptomatic.  Examination showed the Veteran capable of flexion to 75 degrees limited by pain with extension to approximately 5 degrees limited with pain.  Axial loading directly reproduced tenderness with bilateral paraspinal L4-5 and S1 tenderness as well as a component of sacroiliac tenderness.  Bilateral straight leg raise test was negative.  Neurologic examination was unremarkable.  He underwent medial nerve block from L3 to S1 as well as radiofrequency ablation

Notably, the pain management records reflect that the Veteran's request for pain medications was denied.  The Veteran had specifically denied using cocaine, heroin, amphetamines and marijuana during his first pain clinic visit, but his drug urine screen was positive for cocaine, methamphetamines and marijuana, which rendered him ineligible for opioids.  Further, it completely undermines his credibility with the Board on all issues, particularly his complaints of pain and function loss caused by pain.  The examiner noted as follows:

Patient was told he tested positive even after admitting to this provider that he was not using anything.  He states "yes, I know."

Overall, the above-mentioned VA clinical records provide evidence against a rating greater than 40 percent for the Veteran's low back disability.  In this respect, the records fail to reflect any lay or medical evidence of ankylosis or incapacitating episodes of IVDS as defined by VA regulation.  Again, the Board notes that physical examination showed very mild limitation of forward flexion at 75 degrees, which is consistent with a 10 percent rating under DC 5237.  Additionally, the Veteran continued to deny any neurologic impairment of the lower extremities.

In September 2007, the Veteran again underwent VA C&P examination of his lower back.  The Veteran reported that he had constant low back pain every day and described the pain as both an ache or occasional throb and as a sharp pain, with pain averaging 9 on a scale of 10.  He reported that the pain radiated to both buttocks but not down his legs.  He denied leg numbness.  He reported that he had no additional limitations with flareups.  He described having 7 to 8 incapacitating episodes in the past year, lasting two to three hours.  He denied urinary problems.  He reported using Soma muscle relaxants, Elavil at bedtime, and hydrocodone (apparently prescribed by a private physician; see VA clinical record dated September 19, 2007).

Physical examination revealed a normal curvature of the lumbar spine, which was nontender to palpation with no deformities.  When asked where he hurt, the Veteran pointed to the musculatures at the right and left of the lumbar spine.  He did not point at all to the spine itself.  Flexion was from 0 to 70 degrees with pain, but he could flex to 90 degrees.  With repetitive movement times three, he went from 0 to 90 degrees with pain but he reported that he took 8 to 10 hydrocodone tablets per day.  Extension was from 0 to 20 degrees, right and left flexion and lateral rotation were from 0 to 25 degrees and pain in the para-musculature of both sides.

Reflexes were 1 plus and equal in the lower extremities and the Veteran had normal pinprick and normal strength in the lower extremities.  He had normal motor skills, no muscle atrophy, and no muscle spasm.  He had good heel/toe walk.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  Gait was normal.

Again, this is evidence against assigning a rating higher than 10 percent disabling under the General Formula or based on incapacitating episodes.  There is no evidence that the Veteran's reported incapacitating episodes are incapacitating episodes as defined by applicable regulation.  Application of 38 C.F.R. § 4.40, § 4.45 and § 4.59 do not provide for a higher rating because even with pain on motion his range of motion exceeds that required for a 20 percent rating.

Given the essentially normal neurological examination results, a separate rating for neurological manifestations of the Veteran's low back disability is not warranted.  The credibility determination the Board has made with regard to the Veteran's complaints of pain only support this finding. 

Thereafter, VA clinical records reflect that the Veteran declined to undergo physical examination due to "severe pain."  He reported 10/10 pain mostly located in the low back region.  He denied neurologic abnormalities.  He subsequently underwent additional left lumbar median branch radiofrequency ablations, which he reported did not relieve his pain.  He was advised to limit his intake of hydrocodone to 8 tablets due to acetaminophen content.  The Veteran was considering making an emergency room visit.

In April 2008, the Veteran testified to the RO of having constant low back pain, and the employers refused to hire him due to his back disability.

A May 2008 VA clinical record reflects that the Veteran's request for a hydrocodone refill was denied on the basis that "we are not prescribing any opioids due to inconsistencies with opiod from different providers and (+) UDS."  It was further noted that the Veteran was not taking medications as prescribed.

Overall, the above-mentioned evidence does not provide a basis for a rating greater than 40 percent as it fails to reflect any lay or medical evidence of ankylosis, chronic neurologic manifestations of IVDS or incapacitating episodes of IVDS as defined by VA regulation.

As noted previously, the RO reduced the Veteran's disability rating to 10 percent effective June, 1, 2008.  Thus, the issue at this point involves whether the criteria for a rating greater than 10 percent is warranted for any time between June 1, 2008 to January 22, 2009.

In pertinent part, private medical records reflect the Veteran's emergency room treatment for lumbago in June 2008.  The Veteran reported that he "over did it" with "lots of heavy lifting."  An information sheet regarding muscle relaxants noted that common side effects included drowsiness, dry mouth, dizziness, and mental depression.  It was advised to not drive a car or operate dangerous machinery.  It was further noted that muscle relaxants add to the effects of alcohol, pain pills, antihistamines and tranquilizers.

In a statement received in July 2008, the Veteran stated that VA doctors were aware of the severity of his low back disability, which is why they continued to prescribe medications such as Vicoden, Amitryptiline, hydrocodone and others.

VA clinical records reflect that, in October 2008, the Veteran underwent lumbar epidural steroid injection.

Overall, these records and statements from the Veteran do not provide any direct evidence in support of a schedular rating greater than 20 percent for the time period from June 1, 2008 to January 22, 2009, as they do not describe forward flexion of the thoracolumbar spine of less than 60 degrees, a combined range of motion of less than 120 degrees, muscle spasm or guarding severe enough to result in abnormal spinal contour, chronic neurologic deficits or incapacitating episodes of IVDS as defined by VA regulation.

Finally, the Veteran again was afforded a VA examination of his spine on January 22, 2009.  The Veteran reported that he had constant daily back pain which radiated into both buttocks.  He reported that he did not use a brace but did use a cane, and had not had any incapacitating episodes in the past year.  The examiner noted that the Veteran treated his back pain with muscle relaxants and Vicodin but had not had any Vicodin for one month as the drug was withheld until he passed a urine test.  He also noted that, in October 2007, the Veteran had a lumbar medial nerve branch followed by radial oblation, with no relief and that an MRI in November 2005 showed degenerative disc disease with bulging discs and small annular tears at L4-5 and L5-S1.

Physical examination revealed that the Veteran walked slowly with a cane.  He had loss of lordosis.  There was no spasm on palpation of the musculature and he did not complain of pain.  Flexion was from 0 to 40 degrees, extension was from 0 to 15 degrees, both with pain.  Lateral extension and flexion were from 0 to 30 degrees to the left and to the right, for all lateral motion.  The Veteran could stand on his toes to walk but not on his heels.  Reflexes were 1 plus at the knees and ankles.  There was equal extensor hallux longus muscle strength and no atrophy.  Straight leg signs were negative bilaterally and he had no loss of pinprick to the lower extremities.  Three repetitions of motion did not reveal change of range of motion, coordination, fatigue, weakness, or pain level.

The examiner diagnosed degenerative disc disease and annular tears at L4-5 and L5-S1, resulting in chronic pain and decreased range of motion.

Overall, the January 2009 VA examination report shows that the Veteran's low back disability does not approximate the criteria for higher than the 20 percent rating effective in January 2009 or meet the criteria for a higher rating.  Even with pain his flexion was greater than 30 degrees - the measurement specified in the criteria for a 40 percent rating in the General Formula.  Moreover, repetitive movement resulted in no decrease in range of motion or any of the other symptoms that would indicate that his functional range of forward flexion was limited to 30 degrees or less.  His combined range of motion of 175 degrees, flexion to 40 degrees, and absence of lordosis places his disability squarely in the criteria for the 20 percent rating assigned.  He has no ankylosis of the thoracolumbar spine.

This examination is also evidence against assignment of a separate rating for neurological manifestations because the Veteran had no muscle atrophy, negative straight leg signs, and no loss of pinprick in the lower extremities.  The Board has considered the finding that the Veteran could not walk on his heels but finds that, the rest of the neurological test results militate strongly against a finding that he has any neurological manifestations of his low back disability.

In rendering this decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.")

The Board acknowledges the Veteran's statements, arguments and testimony alleging severe back pain and functional limitations which have not been captured by the examining VA physicians.  The Board first notes that the Veteran has not provided any range of motion findings in terms of degrees or of sufficient specificity to approximate thoracolumbar spine motion.  Thus, his testimony alone does not provide a sufficient basis to award a higher rating based upon limitation of motion for any time during the appeal period.

In any event, the Board finds that the Veteran's allegations of severe lumbar spine and description of symptomatology are not credible when viewed in light of the entire evidentiary record.  For example, the record contains two separate VA examinations finding positive Waddell's signs which involves a medical assessment that the Veteran's complaints are out of proportion to his actual physical disability.

Additionally, the Veteran is clearly not a reliable historian.  For example, in February 2005, he provided conflicting reports on the simple issue as to whether he had received recent treatment for back pain.  He denied prior treatment while almost simultaneously reporting treatment at ETMC.  The records obtained from ETMC did not reflect any treatment for a back disability at that time.

Moreover, the Veteran has demonstrated clear dishonesty to VA and his treating physicians.  For example, in a January 2006 statement, the Veteran adamantly denied having a history of alcohol abuse calling it a "lie" which required correction.  Yet, the clinical records in March 2005 and the VA examination report in June 2005 clearly reflect his report of excessive alcohol use.  In fact, in March 2005, the VA clinician advised the Veteran to reduce his alcohol consumption.  The Board finds no factual basis to determine that these VA clinicians inaccurately quoted the Veteran.

Similarly, the Veteran denied any drug usage in order to participate in VA's pain management clinic in 2007.  However, a toxicology report returned positive for cocaine, methamphetamines and marijuana which he subsequently admitted.  In this light, the Veteran argued in July 2008 that VA continued to prescribe him narcotics despite records from the VA pain management clinic refusing any further narcotic prescriptions.

Thus, the record contains objective evidence, as well as an admission by the Veteran himself, that he has made untruthful statements pertinent to his medical condition during the appeal period.  Unfortunately, the Veteran's credibility is so strained in this case as to render any of his statements as suspect and requiring objective confirmation.  Overall, the Board places greater probative value to the findings of VA clinicians who have greater expertise and training (as well as objective reliability) than the Veteran in evaluating the objective manifestations of his service-connected thoracolumbar spine disability.  In fact, these findings greatly outweigh any contention offered by the Veteran.  In this regard, the Board finds that the Veteran's statements provide highly probative evidence against all of his claims before the VA.

As reflect above, the RO has assigned staged ratings in this case which necessarily involves an assessment as to when an increase or decrease in disability is factually ascertainable by the record.  Over the course of this appeal, the Board finds no significant increase or decrease in disability despite the history of lumbar injections and radiofrequency ablations.  The RO assigned a 40 percent rating in November 2005 based upon examination findings of forward flexion limited to 30 degrees.  This is a dubious finding given the examiner's diagnosis of functional overlay and the other range of motion findings before and after which could barely justify a 10 percent rating, if that.  Simply stated, the Board finds that the objective medical evidence of record clearly supports the finding that the Veteran should never have been awarded a 40 percent evaluation for his back disability.

Overall, the Board finds the Veteran to be an unreliable and noncredible historian whose testimony alone is deemed insufficient to establish that his disability increased or decreased during any specific time during the appeal period.

The Board next addresses the issue of entitlement to TDIU.  At no time during the appeal has the Veteran met the criteria for TDIU eligibility under 38 C.F.R. § 4.16(a).  Thus, the only issue for consideration is whether the Veteran's case warrants referral to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).

The Veteran essentially has argued that he cannot obtain and maintain substantially gainful employment in his prior occupations, such as a roofer and a construction laborer, due to low back pain.  For example, in a May 2007 statement, the Veteran read as follows:

I am requesting unemployability for my s/c disability.  I have been unable to be gainfully employed at my profession as a roofer because of my disability.  I am heavily medicated and this prevents me from gaining employment due to the dangerous nature of being on a roof while being medicated with muscle relaxants, Vicodin and naproxen.  I have tried other jobs but have been unable to maintain employment.  Please grant me unemployability.

At that time, the Veteran submitted a VA Form 21-8940 showing that he last worked with Kelley Rentals from December 2006 to March 2007.  He worked 30 hours per week, but lost 8 months of working time due to illness.  His highest gross monthly earnings were $800.  From January 2006 to July 2006, the Veteran had worked as a roofer at Roof Works working 28 hours per week.  He had lost two months of work due to illness and had highest gross monthly earnings of $150.  In the year 2004, the Veteran reported working miscellaneous jobs with a highest gross monthly earnings of $400.  From 2001 to 2004, the Veteran had worked as a roofer with American Consolidated Roofing working 45 hours per week, losing two months of work due to illness, and having a highest gross monthly earnings of $1000.  He further reported having a high school education.

A statement on the letterhead of a sheet metal company and signed by J.G. states as follows: 

"To who this may concern. [The Veteran] has worked for me a few years, since I've owned my own company an [sic] in the past at [a roofing company] for ten years o so.  Where he was known to have a bad back an [sic] working most of the time in a lot of pain."

A May 2007 statement from Scott Kelly Properties reported that the Veteran worked from July 2006 to April 2007.  His duties included roofing, cleaning apartments, and carpentry.  He worked daily earning $8 per hour.  The employer did not report the Veteran losing any work time due to disability, but indicated that the Veteran quit due to back problems and medication.

In December 2007, a statement from East Texas Roof Works was received indicating that the Veteran had been known from school.  This individual had worked with the Veteran a few times over the last five years.  The Veteran reported having a bad back or something.

All of this evidence above establishes that the Veteran has difficulty with maintaining substantially gainful employment in an occupation involving heavy physical labor.  This evidence is consistent with the VA examiner's conclusion in November 2005.

However, the VA examiner in November 2005 opined that the Veteran is capable of performing light or sedentary work without limitation.  This opinion by a medically qualified examiner, which is based upon review of the claims folder and examination of the Veteran, greatly outweighs any probative value of the former employer statements as it regards to employability in the context of performing substantially gainful employment in a light duty or sedentary work environment.

Notably, the Veteran in this case has a high school education with his only service-connected disability involving the thoracolumbar spine issue on appeal.  Thus, the Veteran is mentally, educationally and physically capable of performing multiple occupations existing in the United States which would provide substantially gainful employment that takes into account his thoracolumbar spine disability limitations.  The Board finds no caselaw requirement that VA actually identify a particular job or vocation.  See generally Gary v. Brown, 7 Vet. App. 229 (1994) (holding that VA not required by statute or regulation to conduct job market or employability survey to determine whether veteran is unemployable due to service connected disability).  The credibility determinations made by the Board regarding the Veteran's statements only support this finding. 

The Board notes that the Veteran has argued that the effects of his medications prevent him from performing substantially gainful employment.  The Board first notes that the materials concerning narcotic medications and muscle relaxants only state that a person should refrain from driving a vehicle or operating dangerous equipment, which is not a requirement for a multitude of sedentary occupations.  

Additionally, since 2007, VA has refused to prescribe the Veteran these types of medications as being medically contraindicated due to the Veteran's nonservice-connected illegal substance abuse (which clearly interferes with his mental capacity and concentration).  Regardless, the VA examiner in November 2005 was aware of the Veteran's prescribed medications and found no indication that any impairment precluded the Veteran from working in a light duty or sedentary occupation.  Overall, this medical opinion greatly outweighs the Veteran's own personal belief as the VA examiner possesses greater training and expertise than the Veteran in evaluating all aspects of his service-connected disability.

The Board further observes that there is nothing in this record to indicate that the Veteran is limited to employment in physically demanding occupations or that the Veteran is not capable of performing light duty and/or sedentary work.

Also considered by the Board is whether referral for extraschedular consideration is warranted in this case.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 38 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

No credible evidence of record shows that the Veteran's low back disability results in a level of disability or symptomatology not addressed by the schedular criteria.  In this respect, the Veteran's report of pain, limitation of motion, exacerbations of disability and incapacitating episodes of disability are all encompassed in schedular criteria pertaining to the claim.  These manifestations, both in kind and severity, are contemplated by the schedular criteria found at 38 C.F.R. § 4.71 for rating disabilities of the spine.  Additionally, application of 38 C.F.R. § 4.40 and § 4.45 account for the loss of function due to pain on motion.  Thus, analysis of this case under the first step specified in Thun indicates that referral for extraschedular consideration is not warranted in this case, the Board need go no further in the analysis.  Referral is not indicated in this case.

In summary, the preponderance of the evidence of record is against a finding that ratings higher than those already assigned by the RO for all periods from the date VA received the Veteran's claim for a back disability until the present.  There is no basis for referral for extraschedular consideration.  Hence, the appeal as to the ratings assigned, whether according to the criteria specific to a disability of the spine or the criteria for a total rating based on individual unemployability, must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating Reduction

Before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.

Additionally, the RO must advise the Veteran of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  Id.  If such additional evidence is not received within the 60 day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  Id.

In Singleton v. Shinseki, 23 Vet. App. 376 (2010), the Court held that the provisions of 38 C.F.R. §§ 3.105, 3.343 and 3.344 were intended to protect a veteran who has become dependent upon a certain disability rating from an arbitrary reduction which did not apply in the context of initial rating claims when applied prospectively.  See also Hamer v. Shinseki, 24 Vet. App. 58 (2010); Reizenstein v. Peake, 22 Vet. App. 202 (2008), aff'd, 583 F.3d 1331 (Fed. Cir. 2009).

However, inasmuch as the Veteran actually received a higher amount of VA compensation prior to the rating reduction while the appeal was pending, the Board will nonetheless review this case under the higher standards applicable to rating reductions.

In the instant case, the RO sent a notice letter to the Veteran in September 2007 along with a rating decision proposing to reduce the evaluation for his service connected low back disorder from 40 percent disabling to 10 percent disabling.  Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate.  The RO considered communications received from the Veteran and, in a March 2008 rating decision, the RO reduced the evaluation to 10 percent disabling, effective June 1, 2008.

Based on the foregoing, the Board concludes that the procedural requirements regarding proper notification of a proposed rating reduction, as outlined in 38 C.F.R. § 3.105(e), were satisfied here.  Therefore, the reduction ordered in the March 2008 rating decision is not deemed improper on the basis of deficient notice.

Further regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).

A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating.

In the present case, the Veteran's 40 percent rating, reduced to 10 percent in the June 2008 determination, had been in effect for less than 5 years.  As such, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421.

Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

In considering the history of the Veteran's low back disability, the Board notes that the 40 percent rating was awarded based mostly on results from a November 2005 VA examination.  The Veteran's rating reduction was based on the results of the September 2007 VA examination and VA treatment records from January through July 2007.

After considering the pertinent medical history, as detailed above, the Board finds support for the RO's March 2008 rating action reducing the Veteran's disability evaluation for his low back disability from 40 percent to 10 percent.  While the November 2005 examination indicated that the Veteran was limited to 30 degrees of forward flexion, that examination also included medical opinion of functional overlay.  On the other hand, the September 2007 VA examination showed forward flexion to 90 degrees for three repetitions.  Although he reported pain on flexion during the later examination, he also reported discomfort on all motions in the earlier examination.  Additionally, his combined range of motion during the later examination was 190 degrees as opposed to 90 degrees in the earlier examination.  Again, this shows significant improvement in the severity of his low back disability.  The findings from this later examination place the Veteran's low back disability squarely in the criteria for a 10 percent rating under the General Formula and do not approximate the rating for the 20 percent rating.

In this regard, the Board must note that the Veteran's complaints of pain regarding his back, based on a total review of the record, appear exaggerated, which makes the evaluation of the Veteran's service connected back disability difficult, leading to evaluations that have been increased and then reduced as the situation regarding the Veteran became clear over time and only in light of numerous VA examinations, as cited above.

Also showing support for the RO's action are VA outpatient treatment records.  July 2007 notes include that the Veteran could flex to approximately 75 degrees, limited by pain.  This is tantamount to a finding that application of 38 C.F.R. § 4.40 results in forward flexion limited to no less than 75 degrees; again showing significant improvement of the Veteran's low back disability when compared to the November 2005 examination results.

Again, the 40 percent rating that was reduced had been in effect for less than 5 years, rendering inapplicable the regulatory requirements under 38 C.F.R. § 3.344(a) and (b).  Moreover, the competent evidence, as detailed above, satisfies the lessened regulatory standards of 38 C.F.R. § 3.344 (c), as reexamination here disclosed improvement warranting a reduction in rating.

In reaching the above conclusion, the Board acknowledges the Veteran's contentions that he was unemployable due to his low back disability and the letter from J.G. stating that the Veteran had worked for J.G. a few times over the previous years and that the Veteran reported that he had a bad back.  While recognizing the Veteran's contention and the letter from J.G., the Board nevertheless concludes that the objective evidence supports the reduction implemented in the March 2008 rating decision.

In conclusion, the RO's reduction of the evaluation of the Veteran's low back disability from 40 percent disabling to 10 percent disabling is found to be warranted by the evidence of record.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Nonetheless, the RO sent the Veteran notice letters in February 2005, September 2005, March 2006, June 2006, July 2007, June 2008, and December 2008 to ensure complete development of the claim.  Notably, the September 2005 letter informed the Veteran of the information and evidence applicable to assignment of TDIU rating and of his and VA's respective duties in obtaining evidence.  The March 2006 letter informed the Veteran as to how VA assigns effective dates and disability ratings and of the evidence probative of those downstream issues, and asked the Veteran to tell VA about any such evidence and information.  The June 2008 letter provided the Veteran with notice of the specific criteria applicable to assignment of a disability rating for his service-connected low back disability.  Thus, while additional notice was not required, the RO provided additional notice to ensure complete development of the claim.

The Board further notes that the Veteran has not alleged any prejudicial harm from any potentially defective VCAA notice regarding the service connection downstream elements of establishing a disability rating and effective date of award.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Shinseki v. Sanders 129 S.Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as treatment records from the ETMC.  

The Board notes that a VA clinical record dated October 1, 2007 records the Veteran's complaint of being stressed "because they are going to decrease my SSI- disability."  Other than this notation, the Veteran has not once informed VA of having even applied for disability benefits with the Social Security Administration despite the numerous notice letters cited above.  A review of the record reveals that, on September 25, 2007, the Veteran received notice from VA that his service-connected compensation was being reduced.  Based upon the entire evidentiary record, the Board finds no reliable information that any records exist with the Social Security Administration that is relevant to the claim at hand.  The Veteran has consistently indicated that he receives all treatment from VA, therefore, the Board finds no basis to remand this case to the RO for additional development.

The Board next finds that adequate VA examinations of the Veteran's low back were conducted in June and November 2005, March and September 2007, and January 2009.  The Board notes that an opinion regarding the Veteran's employability was obtained in 2005 which was based upon review of the Veteran's current disability and the types of work he is capable of working.  

Since that examination, the Board finds no significant change in the Veteran's low back disability findings to warrant obtaining any additional opinion.  In this respect, the Veteran only meets the criteria for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).  His physical findings have never warranted a rating greater than 40 percent for any time during the appeal period, and much less for most of the appeal period.  As addressed above, the Veteran's perceptions of unemployability are not consistent with the objective physical findings and his overall credibility regarding his physical limitation are not deemed credible.  As such, the Board finds no basis to obtain any additional examination or opinion.

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


